Opinion by
Oliver, P. J.
The articles consist of pieces of white opaque glass, oval in shape, approximately 1)4 inches long and 1J4 inches wide at the widest point, having placed thereon a colored picture, the whole simulating a hand-painted porcelain miniature or medallion. Plaintiff’s only witness testified that he had seen these articles used in pieces of jewelry, brooches, picture frames, and to ornament boxes, jewelry cases, etc. He could not state definitely the predominating use. On cross-examination he stated he had seen the articles used for jewelry hundreds of times; that his firm manufactures them into jewelry, but as his firm is not in the picture frame business, it had never manufactured such articles for picture frame purposes. Defendant’s illustrative exhibit A was furnished by a manufacturer and importer of jewelry and consists of a brooch set with a stone like the article in question and which, he testified, his firm sells as jewelry. On the record presented it was held that the presumption of correctness attaching to the action of the collector had not been overcome. The protests-were therefore overruled.